Name: 2008/566/EC: Commission Decision of 1 July 2008 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of phosphane and thiencarbazone in Annex I to Council Directive 91/414/EEC (notified under document number C(2008) 3216) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural policy;  health;  means of agricultural production;  chemistry
 Date Published: 2008-07-10

 10.7.2008 EN Official Journal of the European Union L 181/52 COMMISSION DECISION of 1 July 2008 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of phosphane and thiencarbazone in Annex I to Council Directive 91/414/EEC (notified under document number C(2008) 3216) (Text with EEA relevance) (2008/566/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection on the market (1), and in particular Article 6(3) thereof, Whereas: (1) Directive 91/414/EEC provides for the development of a Community list of active substances authorised for incorporation in plant protection products. (2) A dossier for the active substance phosphane was submitted by S&A Service und Anwendungstechnik GmbH to the authorities of the Germany on 11 October 2007 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. For thiencarbazone a dossier was submitted by Bayer Crop Science to the authorities of the United Kingdom on 13 April 2007 with an application to obtain its inclusion in Annex I to Directive 91/414/EEC. (3) The authorities of the Germany and the United Kingdom have indicated to the Commission that, on preliminary examination, the dossiers for the active substances concerned appear to satisfy the data and information requirements set out in Annex II to Directive 91/414/EEC. The dossiers submitted appear also to satisfy the data and information requirements set out in Annex III to Directive 91/414/EEC in respect of one plant protection product containing the active substance concerned. In accordance with Article 6(2) of Directive 91/414/EEC, the dossiers were subsequently forwarded by the applicant to the Commission and other Member States, and were referred to the Standing Committee on the Food Chain and Animal Health. (4) By this Decision it should be formally confirmed at Community level that the dossiers are considered as satisfying in principle the data and information requirements set out in Annex II and, for at least one plant protection product containing the active substance concerned, the requirements set out in Annex III to Directive 91/414/EEC. (5) This Decision should not prejudice the right of the Commission to request the applicant to submit further data or information in order to clarify certain points in the dossier. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 6(4) of Directive 91/414/EEC, the dossiers concerning the active substances identified in the Annex to this Decision, which were submitted to the Commission and the Member States with a view to obtaining the inclusion of those substances in Annex I to that Directive, satisfy in principle the data and information requirements set out in Annex II to that Directive. The dossiers also satisfy the data and information requirements set out in Annex III to that Directive in respect of one plant protection product containing the active substance, taking into account the uses proposed. Article 2 The rapporteur Member State shall pursue the detailed examination for the dossiers referred to in Article 1 and shall communicate to the Commission the conclusions of its examination accompanied by a recommendation on the inclusion or non-inclusion in Annex I to Directive 91/414/EEC of the active substances referred to in Article 1 and any conditions for those inclusions as soon as possible and at the latest within a period of one year from the date of publication of this Decision in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2008/45/EC (OJ L 94, 5.4.2008, p. 21). ANNEX Active substance concerned by this Decision Common name, CIPAC identification number Applicant Date of application Rapporteur Member State Phosphane CIPAC-No: 127 S&A Service und Anwendungstechnik GmbH 11 October 2007 DE Thiencarbazone CIPAC-No: 797 Bayer Crop Science AG 13 April 2007 UK